[Cite as State v. Semenchuk , 2010-Ohio-4864.]


                      IN THE COURT OF APPEALS OF OHIO
                         FOURTH APPELLATE DISTRICT
                               ROSS COUNTY

STATE OF OHIO,                  :
                                :
     Plaintiff-Appellee,        : Case No. 10CA3140
                                :
     vs.                        : Released: September 30, 2010
                                :
ELIZABETH M. SEMENCHUK,         : DECISION AND JUDGMENT
                                : ENTRY
     Defendant-Appellant.       :
_____________________________________________________________
                          APPEARANCES:

Paul Mancino, Jr., Cleveland, Ohio, for Appellant.

Toni L. Eddy, Chillicothe Law Director, and Kathryn Janes, Chillicothe
Assistant Law Director, Chillicothe, Ohio, for Appellee.
_____________________________________________________________

McFarland, P.J.:

        {¶1} Appellant appeals the sentence issued by the Chillicothe

Municipal Court’s on a violation of her community control sanction. On

appeal, Appellant contends that 1) she was denied due process of law when

the court failed to terminate the proceedings after her probation had expired;

2) she was denied due process of law when the court failed to terminate the

proceedings; and 3) she was denied due process of law when the court

accepted an exhibit from the Parma Municipal Court. Because we conclude

that the statute upon which Appellant bases her subject matter jurisdiction
Ross App. No. 10CA3140                                                          2


argument has been repealed, Appellant’s first assignment of error is

overruled. Because we conclude that the trial court gave sufficient warnings

that a jail term could be imposed in the event of a community control

violation, and because the sentence imposed upon Appellant at the

revocation hearing was well within the range allowed for a first degree

misdemeanor offense, Appellant’s second assignment of error is overruled.

Further, because we conclude that that the State presented substantial

evidence indicating Appellant had violated the terms of her community

control, we overrule her third and final assignment of error. Accordingly,

the judgment and sentence of the trial court is affirmed.

                                   FACTS

      {¶2} On June 2, 2008, Appellant pled guilty to physical control of a

vehicle while under the influence of alcohol or a drug of abuse, in violation

of R.C. 4511.194(B), and hit skip, in violation of Chillicothe City Ordinance

335.13, both misdemeanors of the first degree. After the trial court accepted

Appellant’s plea and found her guilty, it sentenced her including a one year

term of community control, sixteen days in jail with credit for one day

served, a fine of $250.00 on each charge, an operator's license suspension

and a requirement that she enroll seek an evaluation for alcohol and/or
Ross App. No. 10CA3140                                                        3


substance abuse, and that she not consume alcohol or illegal drugs and also

submit to random alcohol and drug testing.

      {¶3} Appellant’s probation officer filed violation of community

control sanctions on April 14, 2009, after being informed that Appellant had

convicted of OVI in another county. An entry was filed on April 30, 2009,

setting a hearing on April 30, 2009, and suspending the probation period

until the hearing date. Appellant retained counsel, who requested a series of

continuances, based in part of Appellant’s filing of a motion to withdraw her

guilty plea in the Parma Municipal Court. Appellant’s counsel also filed, on

June 15, 2009, a motion to dismiss the probation violation, which was

denied by the court on June 19, 2009.

      {¶4} The matter came on for final hearing on December 18, 2009, at

which time the trial court found that Appellant had violated the terms and

conditions of her community control, revoked her community control and

sentenced Appellant to an additional 35 days in jail, suspending 30 days and

staying the entire sentence pending appeal. It is from this decision and

sentence that Appellant brings her timely appeal, assigning the following

errors for our review.
Ross App. No. 10CA3140                                                          4


                         ASSIGNMENTS OF ERROR

“I.    DEFENDANT WAS DENIED DUE PROCESS OF LAW WHEN
       THE COURT FAILED TO TERMINATE THE PROCEEDINGS
       AFTER DEFENDANT’S PROBATION HAD EXPIRED.

II.    DEFENDANT WAS DENIED DUE PROCESS OF LAW WHEN
       THE COURT FAILED TO TERMINATE THE PROCEEDINGS.

III.   DEFENDANT WAS DENIED DUE PROCESS OF LAW WHEN
       THE COURT ACCEPTED AN EXHIBIT FROM THE PARMA
       MUNICIPAL COURT.”

                         ASSIGNMENT OF ERROR I

       {¶5} In her first assignment of error, Appellant contends that she was

denied due process of law when the court failed to terminate the proceedings

after her probation had expired. Specifically, Appellant contends that the

trial court lacked subject matter jurisdiction to sentence her on the

community control violation because the sentencing hearing was held after

her community control had expired. The State contends that Appellant may

not claim that she was denied due process of law at the appellate level

because she did not raise any such challenge at the trial court level, and thus

waived any error related thereto. Despite the wording of Appellant’s

assigned error, the argument she advances in the body of her brief clearly

challenges the trial court’s subject matter jurisdiction over the revocation

proceedings held below. A trial court’s lack of subject matter jurisdiction
Ross App. No. 10CA3140                                                             5


may be raised at any stage of the proceedings and cannot be waived. State v.

Powell (Mar. 27, 2000), Meigs App. No. 99CA15, 2000 WL 331593.

      {¶6} Appellant bases her argument that the trial court lacked subject

matter jurisdiction to impose sentence once her community control sanction

had expired on the Supreme Court of Ohio’s holding in Davis v. Wolfe, 92

Ohio St.3d 549, 2001-Ohio-1281, 751 N.E.2d 1051, which relies on former

R.C. 2951.09. In Davis, the Court stated as follows:

“R.C. 2951.09 specifies that “[a]t the end or termination of the period of
probation, the jurisdiction of the judge or magistrate to impose sentence
ceases and the defendant shall be discharged.” Discharge is required even if
the alleged probation violation occurred during the probationary period and
could have resulted in a valid probation revocation and imposition of
sentence if it had been timely prosecuted. Kaine v. Marion Prison Warden
(2000), 88 Ohio St.3d 454, 455, 727 N.E.2d 907, 908.”

However, R.C. 2951.09 was repealed effective January 2, 2004. Thus, this

case is no longer controlling or persuasive of the issue presently before us.

      {¶7} The Tenth District Court of Appeals reached the same

conclusion in State v. Breckenridge, Franklin App. No. 09AP-95, 2009-

Ohio-3620 (reasoning that the 2004 repeal of R.C. 2951.09 rendered the

holding of Davis without any further support, and thus refusing to rely on

Davis for the proposition that the trial court lacks subject matter jurisdiction

to impose sentence at a probation revocation hearing held after the

expiration of the term of community control.); But, see also, State v. Adkins,
Ross App. No. 10CA3140                                                          6


Montgomery App. No. 21810, 2007-Ohio-4886 (reversing and vacating the

trial court’s revocation of appellant’s probation based upon lack of subject

matter jurisdiction, despite prior repeal of R.C. 2951.09). We find the

reasoning of the Tenth District to be persuasive with respect to this

particular issue and hereby adopt the same approach with regard to

revocation proceedings held after expiration of the stated term of community

control provided, however, that the notice of a violation and revocation

proceedings are commenced prior to the expiration. Based upon this

reasoning, Appellant’s first assignment of error is overruled and the

judgment and sentence of the trial court is affirmed.

                         ASSIGNMENT OF ERROR II

      {¶8} In her second assignment of error, Appellant again contends that

she was denied due process of law when the court failed to terminate the

proceedings. Although Appellant appears to be making an argument

identical to the argument raised under first assignment of error, a review of

her brief reveals a different argument. In the body of her brief under her

second assignment of error, Appellant argues that the court could not impose

an additional sentence because it “did not properly reserve any suspended

jail time when the court imposed sentence. Specifically, Appellant argues

that because the trial court originally sentenced her to sixteen days and
Ross App. No. 10CA3140                                                          7


because she served all sixteen days, that it could not order additional jail

time upon finding a violation. The State disagrees, citing this Court to our

previous reasoning set forth in State v. Sutton, 162 Ohio App.3d 802, 2005-

Ohio-4589, 835 N.E.2d 752. For the following reasons, we reject

Appellant’s argument.

      {¶9} As already noted, Appellant's original conviction in 2008 was for

physical control of a vehicle while under the influence, in violation of R.C.

4511.19(194)(B), a first degree misdemeanor, and hit skip, in violation of

Chillicothe City Ordinance 335.13, both first-degree misdemeanors. The

trial court imposed several forms of community-control sanctions, including

a one year term of community control, sixteen days in jail with credit for one

day served, a fine of $250.00 on each charge, an operator's license

suspension and a requirement that she enroll seek an evaluation for alcohol

and/or substance abuse, and that she not consume alcohol or illegal drugs

and also submit to random alcohol and drug testing. The court's imposition

of sanctions is governed by R.C. 2929.25(A)(3), which provides as follows:

“At sentencing, if a court directly imposes a community control sanction or
combination of community control sanctions pursuant to division (A)(1)(a)
of this section, the court shall state the duration of the community control
sanctions imposed and shall notify the offender that if any of the conditions
of the community control sanctions are violated the court may do any of the
following:
Ross App. No. 10CA3140                                                           8


(a) Impose a longer time under the same community control sanction if the
total time under all of the offender's community control sanctions does not
exceed the five-year limit specified in division (A)(2) of this section;

(b) Impose a more restrictive community control sanction under section
2929.26, 2929.27, or 2929.28 of the Revised Code, but the court is not
required to impose any particular sanction or sanctions;

c) Impose a definite jail term from the range of jail terms authorized for the
offense under section 2929.24 of the Revised Code.” See, also, Sutton at
804-805. (Emphasis added.)

      {¶10} Further, and as we noted in Sutton, “[i]f a misdemeanant

violates community control, R.C. 2929.25(C)(2) provides that a court may

punish the offender as follows:

‘If an offender violates any condition of a community control sanction, the
sentencing court may impose upon the violator a longer time under the same
community control sanction if the total time under all of the community
control sanctions imposed on the violator does not exceed the five-year limit
specified in division (A)(2) of this section or may impose on the violator a
more restrictive community control sanction or combination of community
control sanctions, including a jail term. If the court imposes a jail term upon
a violator pursuant to this division, the total time spent in jail for the
misdemeanor offense and the violation of a condition of the community
control sanction shall not exceed the maximum jail term available for the
offense for which the sanction that was violated was imposed. The court may
reduce the longer period of time that the violator is required to spend under
the longer sanction or the more restrictive sanction by all or part of the time
the violator successfully spent under the sanction that was initially imposed.’
(Emphasis added.)” Sutton at 805.

Because the trial court sentenced Appellant to sixteen days at her original

sentencing hearing, it could impose no more than 164 days, per R.C.

2929.25(C)(2), since the maximum term for Appellant’s original offenses
Ross App. No. 10CA3140                                                                                          9


was 180 days. Thus, the trial court’s imposition of an additional 35 day jail

term was well within the statutory range.

         {¶11} Appellant further argues that the trial court failed to provide

accurate notice to her of the consequences for violating her community

control. In support of this argument, she relies upon excerpts from the

original sentencing entry. A review of that transcript1 reveals the following

notice from the court:

“And you are to stay out of trouble. You are not to violate any law and you
are to keep your probation officer informed of your address and telephone
number. If you do all these things, then after a year the case will be over
with. If you don’t do all these things, then you can be brought back into
court and if it’s shown that you violated any of the terms, then you could be
kept on probation as much as five years and placed under further restrictions
or for violating these terms, you could go to jail for up to six months and be
fined up to a thousand dollars.”

The transcript indicates that the trial court advised Appellant that in the

event of violation, she could be sentenced up to six months. In State v.

Netter, we noted that “all the misdemeanor statute requires is notice that the

court can ‘[i]mpose a definite jail term from the range of terms authorized *

* *.’ ” Ross App. No. 05CA2832, 2005-Ohio-4606 ( affirming trial court’s

imposition of additional 70 day jail term for violation of community control




1
 Although Appellee states in its brief that the record on appeal does not contain a transcript of the June 2,
2008, sentencing hearing, the record before us does, in fact, contain a transcript of that hearing.
Ross App. No. 10CA3140                                                          10


after appellant had already served 20 days for original offense with

maximum term of 90 days).

      {¶12} Although Appellant takes issue with the court’s warning that it

could impose “up to six months” when she had already served 16 of the

maximum 180 days, considering the trial court only imposed 35 additional

days, rather than a full six months, we find the error to be harmless. As

such, Appellant’s second assignment of error is overruled and the judgment

and sentence of the trial court is affirmed.

                         ASSIGNMENT OF ERROR III

      {¶13} In her third assignment of error, Appellant contends that she

was denied due process of law when the court accepted an exhibit from the

Parma Municipal Court. Specifically, Appellant argues that because a

document entered into evidence by the State was not signed by the judge,

that it could not be considered a valid sentence, relying on State v. Baker,

119 Ohio St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163 and Crim.R.32 in

support. Appellee, however, contends that a certified copy of journal entry

is properly admissible as evidence of a prior conviction, relying on State v.

Goode (Sept. 27, 1999), Warren App. Nos. CA98-07-079 and 083, 1999 WL

791537. For the following reasons, we agree with Appellee.
Ross App. No. 10CA3140                                                      11


      {¶14} A community control revocation hearing is not a criminal trial;

therefore, the State does not have to establish a violation with proof beyond

a reasonable doubt. State v. Henry, Richland App. No. 2007-CA-0047,

2008-Ohio-2474, citing State v. Payne, Warren App. No. CA2001-09-081,

2002-Ohio-1916, citing State v. Hylton (1991), 75 Ohio App.3d 778, 782,

600 N.E.2d 821. Instead, the prosecution must present “substantial” proof

that a defendant violated the terms of his community control sanctions. Id.,

citing Hylton at 782. Accordingly, we apply the “some competent, credible

evidence” standard set forth in C.E. Morris Co. v. Foley Constr. Co. (1978),

54 Ohio St.2d 279, 376 N.E.2d 578, to determine whether a court's finding

that a defendant violated the terms of his community control sanction is

supported by the evidence. See State v. Umphries (July 9, 1998), Pickaway

App. No. 97CA45, 1998 WL 377768; State v. Puckett (Nov. 12, 1996),

Athens App. No. 96CA1712, 1996 WL 666660. This highly deferential

standard is akin to a preponderance of the evidence burden of proof. See

State v. Kehoe (May 18, 1994), Medina App. No. 2284-M, 1994 WL

189659. We further note that evidentiary rules are inapplicable at

community control revocation hearings. Evid. R. 101(C)(3).

      {¶15} Here, Appellee presented the court with a certified copy of a

journal entry from the Parma Municipal indicating that Appellant had been
Ross App. No. 10CA3140                                                         12


convicted of operating a motor vehicle while under the influence on

September 4, 2008, which was during the term of her community control.

Additionally, Appellant’s probation officer testified that he personally

followed Appellant’s Parma case to completion and that Appellant had, in

fact, been convicted in that court. We are mindful of Appellant’s citation to

State v. Baker, supra, however, we find the facts of Baker to be

distinguishable from the facts presently before us, in that Baker involved a

direct appeal from a conviction, versus the present situation, which involves

a hearing on a community control violation.

        {¶16} Based upon the foregoing caselaw, as well as the evidence

presented at the revocation hearing, we cannot conclude that the trial court

erred in admitting the journal entry certified by the Parma Municipal clerk as

sufficient evidence of a conviction and, thus establishing a violation of

Appellant’s community control. As such, we cannot conclude that the trial

court abused its discretion in admitting the exhibit or in revoking

Appellant’s community control and sentencing her to an additional term in

jail.

                                              JUDGMENT AFFIRMED.
Ross App. No. 10CA3140                                                         13


                           JUDGMENT ENTRY

     It is ordered that the JUDGMENT BE AFFIRMED and that the
Appellee recover of Appellant costs herein taxed.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Chillicothe Municipal Court to carry this judgment into execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE
UPON BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL
COURT OR THIS COURT, it is temporarily continued for a period not to
exceed sixty days upon the bail previously posted. The purpose of a
continued stay is to allow Appellant to file with the Supreme Court of Ohio
an application for a stay during the pendency of proceedings in that court. If
a stay is continued by this entry, it will terminate at the earlier of the
expiration of the sixty day period, or the failure of the Appellant to file a
notice of appeal with the Supreme Court of Ohio in the forty-five day appeal
period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of sixty days, the stay will terminate as of the date
of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.
Exceptions.

Abele, J.: Concurs in Judgment and Opinion.
Kline, J.: Concurs in Judgment Only.
                                     For the Court,


                                   BY: _________________________
                                          Matthew W. McFarland
                                          Presiding Judge
                          NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.